  Case 20-25985      Doc 46    Filed 04/27/21 Entered 04/27/21 14:29:31          Desc Main
                                 Document     Page 1 of 3




Michael J. Watton (15806)
Michael J. Reed (15717)
Watton Law Group
301 West Wisconsin Avenue, Fifth Floor
Milwaukee, WI 53203
Tel: 801-363-0130
Fax: 801-363-0891
Email: wlgslc@wattongroup.com
Attorneys for the Debtor


                   IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF UTAH



 In re: Mindy Sue Skyles,                       Case No. 20-25985

               Debtor.                          Chapter 13

                                                Hon. Kevin R. Anderson


        DEBTORS’ MOTION TO DETERMINE REASONABLENESS AND
   APPROPRIATENESS OF POSTPETITION MORTGAGE FEES, EXPENSES, AND
   CHARGES OF US BANK TRUST NA, AS TRUSTEE OF THE IGLOO SERIES III
                              TRUST


       Debtor, Mindy Sue Skyles, by and through her attorney of record, Michael J. Watton and

the Watton Law Group, hereby request that this Court determine whether payment of the fees

requested by US BANK TRUST NA, AS TRUSTEE OF THE IGLOO SERIES III TRUST

(“Creditor”) are required by the underlying agreement and applicable non bankruptcy law to cure

the default and maintain payments in accordance with §1322(b)(5) of the bankruptcy code.

       1.     The Notice of Postpetition Fees, Expenses and Charges dated December 29, 2020

(“Notice of Fees”) filed by Armand J. Howell of Halliday, Watkins & Mann PC on behalf of
  Case 20-25985         Doc 46    Filed 04/27/21 Entered 04/27/21 14:29:31            Desc Main
                                    Document     Page 2 of 3




Creditor in the amount of $1,350.00 should be denied as filed.

       2.      The Notice of Fees is filed pursuant to Federal Rule of Bankruptcy Procedure

3002.1. Rule 3002.1(a) states that “This rule applies in a chapter 13 case to claims (1) that are

secured by a security interest in the debtor’s principal residence, and (2) for which the plan

provides that either the trustee or the debtor will make contractual installment payments.”

(emphasis added).

       3.      The plan filed by Debtor does not provide for either the Trustee or the Debtor to

make contractual installment payments.

       4.      The plan filed by Debtor will pay Creditor under Part 3.2 of the plan, pursuant to

11 U.S.C. § 1322(c)(2). This plan treats Creditor as other secured creditors normally are treated

in Chapter 13 Plans, such as car lenders. Any attorney fees incurred by secured creditors, and

specifically Creditor in this case, are paid by the secured creditor.

       5.      The Notice of Fees specifies attorney fees of $300.00 for Plan Review. No

objection to the Plan has been filed by Creditor.

       6.      The Notice of Fees filed by Armand J. Howell of Halliday, Watkins & Mann PC

on behalf of Creditor in the amount of $1,350.00 should be denied as filed.



Dated: April 27, 2021
                                                               Watton Law Group

                                                               /s/ Michael J. Watton
                                                               Michael J. Watton
                                                               Michael J. Reed
                                                               Attorneys for the Debtor




                                                    2
  Case 20-25985        Doc 46     Filed 04/27/21 Entered 04/27/21 14:29:31             Desc Main
                                    Document     Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 27, 2021, I electronically filed the foregoing Motion

with the United States Bankruptcy Court for the District of Utah by using the CM/ECF system. I

further certify that the parties of record in this case, as identified below, are registered CM/ECF

users.


                             Chapter 13 Trustee: ecfmail@ch13ut.org
                    U.S. Trustee’s Office: USTPRegion19.SK.ECF@usdoj.gov


         I hereby certify that on April 27, 2021, I caused to be serviced a true and correct copy of

the forgoing Notice of Modified Chapter 13 Plan as follows:

         Mail Services: First-class U.S. Mail, postage pre-paid address to:

Halliday, Watkins & Mann, PC
376 East 400 South, Suite 300
Salt Lake City, UT 84111

                                             /s/ Ashley Hermann, Paralegal for Watton Law Group




                                                  3
